UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee eee ee ee ee ee eee ee ee ee ee ee ee eee eee Xx ceanpe
a
JENISA ANGELES, on behalf of herself and all ue
others similarly situated,
Plaintiff, :
-against- ORDER
CAPITA SNOWBOARDS LLC, : 20 Civ. 7690 (GBD)
Defendant. :
ee ee eee eee eee eee eee X

GEORGE B. DANIELS, District Judge:
The initial conference is adjourned from June 10, 2021 to September 7, 2021 at 9:30 a.m.

The parties shall file a status letter no later than August 31, 2021.

Dated: June 3, 2021
New York, New York
SO ORDERED.

Piavay 4 DG aks

QEPRGE DANIELS
TEDSTATES DISTRICT JUDGE

 

 
